COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Aderonke Aderemi v. Massandra KV Vineyards Owner LLC,
                            as Successor in Interest to PAC
Appellate case number:      01-22-00520-CV
Trial court case number:    1176890
Trial court:                County Civil Court at Law No. 1 of Harris County
        Appellant Aderonke Aderemi has appealed from the trial court’s April 5, 2022 Final
Judgment in favor of appellee Massandra KV Vineyards Owner LLC, as Successor in
Interest to PAC. In the final judgment, the trial court ruled that appellee was entitled to
possession of the premises located at 21550 Provincial Blvd., Apt. No. 09-921, Katy, Texas
77450. The final judgment further provided that the “amount of the supersedeas bond
[was] . . . set at $12,840.00.” See TEX. R. APP. P. 24.2(a)(2)(A). The appellate record
reflects that on April 6, 2022, appellant deposited cash in the amount of $12,480.00 in the
trial court’s registry, as payment of the supersedeas bond.
        Appellant has filed a “Motion for Consideration to Proceed Without Payment of
Appellate Court Cost.” Our records reflect that the clerk’s record and reporter’s record
have been filed with this Court at no cost to appellant. The clerk’s record includes a
“Statement of Inability to Afford Payment of Court Costs or an Appeal Bond,” filed with
the trial court on October 1, 2021. See TEX. R. CIV. P. 145(a), (b), (d); see also TEX. R.
CIV. P. 502.3. Further, the record filed in this Court does not reflect that any motion to
require appellant to pay costs or any contest to appellant’s filed statement of inability to
afford payment of court costs has been filed by any party. See TEX. R. CIV. P. 145(f); TEX.
R. APP. P. 20.1(b).
       Appellant’s motion is granted. The Clerk of this Court is directed to make an
entry in this Court’s records that appellant is allowed to proceed on appeal without
payment of costs. See TEX. R. CIV. P. 145(a); TEX. R. APP. P. 20.1.
       Separately, appellant has also filed a “Petition/Emergency Motion for Temporary
Injunction and Injunctive Relief.” In her motion, appellant discusses several alleged
repairs which need to be addressed in the apartment unit she leases from appellee, including
a broken air conditioning unit, leaking roof, leaking sink, non-functioning stove, and freon
leak from the refrigerator, among others allegedly necessary repairs. According to her
motion, appellant has requested repairs to address these issues, but these requests have
gone ignored by appellee. Appellant therefore requests that this Court enter a “[t]emporary
[i]njunction” ordering appellee to “immediately remedy and fix, replace and repair all
[d]efective [a]menities and make [the] apartment unit habitable.”
       The authority of an intermediate appellate court, such as this Court, to grant
injunctive relief is limited by statute. See TEX. GOV’T CODE ANN. § 22.221 (titled “Writ
Power”). Generally, an intermediate appellate court may only issue a writ of injunction as
“necessary to enforce the jurisdiction of the court.” See TEX. GOV’T CODE ANN. §
22.221(a); see also In re Olson, 252 S.W.3d 747, 747 (Tex. App.—Houston [14th Dist.]
2008, orig. proceeding) (“The purpose of a writ of injunction is to enforce or protect the
appellate court’s jurisdiction.”). Further, an appellate court may only issue a writ of
injunction to “control, limit, or prevent an action in a court of inferior jurisdiction.” In re
Olson, 252 S.W.3d at 747; see also TEX. GOV’T CODE ANN. § 22.221(b)(1) (appellate
courts may issue writs “against a judge of a district, statutory county, statutory probate
county, or county court in the court of appeals district”).
       Because real party in interest is not a court as defined by the Government Code, we
may not issue a writ of injunction against real party in interest unless it is necessary to
enforce our jurisdiction. Appellant’s motion does not reflect that this Court’s jurisdiction
is challenged. Accordingly, appellant’s “Petition/Emergency Motion for Temporary
Injunction and Injunctive Relief” is denied.
       It is so ORDERED.

Judge’s signature: ____/s/ April Farris_____
                  Acting individually  Acting for the Court

Date: ____September 20, 2022_____